DETAILED ACTION
This is in response to the application filed on September 6, 2021 in which claims 1 – 20 are presented for examination.
Status of Claims
Claims 1 – 20 are pending, of which claim 1 is in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 11 is objected to because of the following informalities:  claim 11 refers to BEOL with no explanation of this acronym.  The examiner recommends amending claim 11 to read “wherein the number of the back-end-of-line (BEOL) layers of said first die is larger than the number of the BEOL layers of said second die.”  Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida, U.S. Patent 10,283,493 (hereinafter referred to as Nishida).

Referring to claim 1, Nishida discloses “A discrete three-dimensional (3-D) processor” (column 36 lines 28 - 31 three-dimensional memory device located in the memory and logic die 1000), “a processing circuit and at least a three-dimensional memory (3D-M) array” (Fig. 24 logic die 2000, memory and logic die 1000 and column 36 lines 28 - 31 three-dimensional memory device located in the memory and logic die 1000); “a first die on a first semiconductor substrate, comprising said 3D-M array above said first semiconductor substrate and an in-die peripheral-circuit component of said 3D-M array on said first semiconductor substrate” (Fig. 24 memory and logic die 1000 and substrate 9. Column 36 lines 28 - 31 three-dimensional memory device located in the memory and logic die 1000. Column 36 lines 32-37 the peripheral logic circuitry of the logic die 2000); “and a second die on a second semiconductor substrate, comprising at least a portion of said processing circuit and an off-die peripheral-circuit component of said 3D-M array on said second semiconductor substrate” (Fig. 24 logic die 2000 and substrate 2009. Column 36 lines 32-37 the peripheral logic circuitry of the logic and memory die 1000); “a plurality of inter-die connections for communicatively coupling said first and second dice” (Fig. 24 1792 and 2792); “wherein said first die does not comprise said off-die peripheral-circuit component, said first and second semiconductor substrates are separate semiconductor substrates” (Fig. 24 memory and logic die 1000 does not include peripheral logic circuitry 2710 and substrate 2009 is separate from substrate 9).
	Nishida does not appear to explicitly disclose “A discrete three-dimensional (3-D) processor comprising: a plurality of storage-processing units (SPU's), each of said SPU's comprising a processing circuit and at least a three-dimensional memory (3D-M) array.”
However, Nishida does disclose that multiple instances of an element may be duplicated (column 4 lines 38 — 65).
Further, mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see In re Harza 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
Thus, it would have been obvious to one of ordinary skill in the art at the time of
Applicant’s filing to modify Nishida so that a discrete three-dimensional (3-D) processor,
comprises: a plurality of storage-processing units (SPU's), each of said SPU's
comprising at least a three-dimensional memory (3D-M) array and a logic circuit.
	The motivation to do so would have been to increase the processing speed and throughput of the system.

	As per claim 2, Nishida discloses “said first and second dice are vertically stacked” (column 4 lines 5 - 10 vertical cross-sectional view shows stacked dice).

	As per claims 3 and 4, Nishida discloses “said first and second dice have a same size” and “all edges of said first and second dice are vertically aligned” (Fig. 24).

As per claim 5, Nishida does not appear to explicitly disclose “a third die on a third semiconductor substrate, wherein said third die comprises another 3D-M array and another in-die peripheral-circuit component thereof, said second and third dice are communicatively coupled by another inter-die connections.”
However, Nishida does disclose that multiple instances of an element may be duplicated (column 4 lines 38 — 65).
Further, mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see In re Harza 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
Thus, it would have been obvious to one of ordinary skill in the art at the time of
Applicant’s filing to modify Nishida so that another die and substrate with the same features as the first die is also included in the stack.
	The motivation to do so would have been to increase the amount of memory of the system.

	As per claim 6, Nishida discloses “said 3D-M array and said in-die peripheral-circuit component are communicatively coupled by a plurality of intra-die connections” (Fig. 24 interconnect structures 780).

	As per claim 8, Nishida discloses “said in-die peripheral-circuit component includes at least a portion of a local decoder” (column 6 lines 53 - 59 peripheral circuitry refers to decoders as well as other circuitry).

Allowable Subject Matter
Claims 7 and 9 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘THE CHALLENGES OF PACKAGE ON PACKAGE (POP) DEVICES 
DURING ASSEMBLY AND INSPECTION’ by Bob Willis and David Bernard, 2009 SMTA Proceedings teaches stacking of packages with interconnections.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184